DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed on November 17, 2021 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9, 10, 13, 16, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0260855) in view of Ranganathan et al. (US 2020/0401951).


receiving historical mud gas-permeability data from previously-drilled wells (e.g., Fig. 6, “Acquire mud log data” 91), wherein the historical mud gas-permeability data identifies relationships between gas measurements obtained during drilling and permeability determined after drilling ("An embodiment of a method of estimating one or more properties of an earth formation includes disposing a carrier in a borehole in an earth formation as part of an energy industry operation, receiving borehole fluid from the borehole, the borehole fluid including at least injection fluid injected into the borehole, estimating at least one property of the borehole fluid associated with one or more intervals along the borehole, and generating a mud log that indicates values of the at least one property at the one or more intervals, the at least one property including at least one of gas content and cuttings content. The method also includes estimating, by a processor, one or more properties of the formation based on the mud log, the one or more properties selected from at least one of lithology, permeability, total organic carbon and brittleness, and controlling one or more operational parameters of the energy industry operation based on the one or more properties of the formation", paragraph (0003], lines 1 to 17; paragraphs [0057]-[0058));
receiving real-time mud gas measurements obtained during drilling of a new well (paragraph 0028, lines 1-7).

Yang et al. does not teach

generating, using the formation hydrocarbon mobility model and real-time mud gas measurements, a real-time permeability log for the new well, wherein the real-time permeability log includes a graph displaying, in real-time, a permeability plot relative to a drilling depth of the new well.

However, Ranganathan et al. discloses 
training, using machine learning and the historical mud gas-permeability data, a formation hydrocarbon mobility model (paragraph 0009, lines 2-6);
generating, using the formation hydrocarbon mobility model and real-time mud gas measurements (well logs), a real-time permeability log for the new well (paragraph 0009, lines 2-6, 9-10), wherein the real-time permeability log includes a graph displaying, in real-time, a permeability plot relative to a drilling depth of the new well (Figs. 4-7).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Yang et al. with training, using machine learning and the historical mud gas-permeability data, a formation hydrocarbon mobility model as disclosed by Ranganathan et al. for the purpose of generating a real-time permeability log.

Regarding Claims 8 and 15, Yang et al. further teaches

one or more processors (processor, Abstract, lines 9-16); and
a non-transitory computer-readable storage medium coupled to the one or more processors and storing programming instructions for execution by the one or more processors (paragraph 0140).

Regarding Claim 15, Yang et al. does not teach a machine learning module configured to generate formation hydrocarbon mobility models using machine learning and a database.

However, Ranganathan et al. discloses a machine learning module configured to validate a formation hydrocarbon mobility model using machine learning and a database (paragraph 0026, lines 6-9).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Yang et al. with a machine learning module as disclosed by Ranganathan et al. for the purpose of estimating the permeability values for validating/generating formation hydrocarbon mobility models.

Regarding claims 2, 9, and 16, Yang et al. does not teach creating a calibration subset of the historical mud gas-permeability data and a validation subset of the historical mud 

Ranganathan et al. discloses creating a calibration subset of the historical mud gas-permeability data (paragraph 0020, line 8-16) and a validation subset of the historical mud gas-permeability data (paragraph 0026, lines 6-12), wherein generating the formation hydrocarbon mobility model includes training the formation hydrocarbon mobility model using the calibration subset (paragraph 0020, lines 6-12).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Yang et al. with calibration and validation data as disclosed by Ranganathan et al. for the purpose of training algorithms to estimate  permeability values for the other locations (paragraph 0020, lines 11-12).

Regarding Claims 3, 10, and 17, Yang et al. does not teach
determining whether the formation hydrocarbon mobility model meets an error 
threshold; and
upon determining that the formation hydrocarbon mobility model does not meet the error threshold:
adjusting learning parameters used in the machine learning; and
calibrating the formation hydrocarbon mobility model based on the adjusted learning parameters.


determining whether the formation hydrocarbon mobility model meets an error 
threshold (validation of depth blended model to validate estimated permeability values for hydrocarbon production planning, paragraph 0026, lines 6-12); and
upon determining that the formation hydrocarbon mobility model does not meet the error threshold (when requirement is not met, continue adjusting):
adjusting learning parameters used in the machine learning (training learning algorithms, paragraph 0022, lines 1-3); and
calibrating the formation hydrocarbon mobility model based on the adjusted learning parameters (paragraph 0020, lines 6-11).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Yang et al. with adjusting learning parameters used in the machine learning as disclosed by Ranganathan et al. for the purpose of calibrating the formation hydrocarbon mobility model (e.g., relationships between permeability and fracture porosity, paragraph 0020, lines 8-11).

Regarding Claims 6, 13, and 20, Yang et al. does not teach the machine learning is performed using techniques including one or more of Artificial Neural Network (ANN), Support Vector Machine (SVM), Regression Tree (RT), Random Forest (RF), Extreme Learning Machine (ELM), and Type I and Type II Fuzzy Logic (T1FL/T2FL).



While Ranganathan et al. does not disclose the machine learning is performed using techniques including one or more of Support Vector Machine (SVM), Extreme Learning Machine (ELM), and Type I and Type II Fuzzy Logic (T1FL/T2FL), the limitations are optional because they are recited in the alternative form.

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Yang et al. with a machine learning is performed using techniques including one or more of Artificial Neural Network (ANN), Regression Tree (RT), Random Forest (RF) as disclosed by Ranganathan et al. for the purpose of providing machine learning.

Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Ranganathan et al. as applied to claims 1-3 above, and further in view of Kim et al. (US 2019/0392851).

Regarding claims 4, 11, and 18, Yang et al. as modified by Ranganathan et al. discloses the claim limitations as discussed above except the learning parameters include a learning rate, a number of neurons, an activation function, and weighting coefficients.

Kim et al. discloses learning parameters include a learning rate (paragraph 0039, lines 4-5), a number of neurons (paragraph 0037, lines 5-6), an activation function (paragraph 0037, lines 6-8), and weighting coefficients (paragraph 0026; paragraph 0039, lines 1-3).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Yang et al. as modified with learning parameters include a learning rate, a number of neurons, an activation function, and weighting coefficients as disclosed by Ranganathan et al. for the purpose of using machine learning.

Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Ranganathan et al. as applied to claims 1-3 above, and further in view of Fleming et al. (US 2019/0392851).

Regarding claims 5, 12, and 19, Yang et al. as modified by Ranganathan et al. discloses the claim limitations as discussed above except optimizing the learning parameters to reduce a number of iterations needed to calibrate the formation hydrocarbon mobility model.

While Yang et al. does not explicitly teach optimizing the learning parameters to reduce a number of iterations needed to calibrate the formation hydrocarbon mobility model. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to minimize the number of iterations to calibrate the model, as suggested by Fleming, in the modified system of Yang, with the benefit of conserving computer resources in the training process.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Ranganathan et al. as applied to claims 1-3 above, and further in view of Kim et al. as applied to claim 4 above, and further in view of Fleming et al. (US 2019/0392851).

Regarding Claims 7 and 14, Yang et al. as modified by Ranganathan et al. and Kim et al. does not explicitly teach changing the weighting coefficients corresponding to inputs representing different gas measurements to generate different results in the machine learning. However, Fleming teaches "A supervised learning module 208 utilizes the received error vector 206 to adjust the weights of the ANN 201 as necessary", paragraph [0016], lines 13 to 15).

.

Response to Arguments

Applicant's arguments filed on November 17, 2021 have been fully considered but they are not persuasive.
	With regard to the 35 USC 103 rejections, Applicants argue [i]n judging the patentability of Claim 1, the Office Action fails to consider at least the phrases, “generating, using the formation hydrocarbon mobility model and real-time mud gas measurements, a real-time permeability log for the new well, wherein the real-time permeability log includes a graph displaying, in real-time, a permeability plot relative to a drilling depth of the new well.” Specifically, Fleming simply discloses “the ANN 201 produces output data 304, i.e., corresponding pressure drop calculations.” This is not the same as “generating, using the formation hydrocarbon mobility model and real-time mud gas measurements, a real-time permeability log for the new well, wherein the real-time permeability log includes a graph displaying, in real-time, a permeability plot relative to a drilling depth of the new well,” as claimed.”
	Examiner’s position is that the limitations of claim 1 are unpatentable over Yang et al. in view of Ranganathan et al., as discussed above. In particular, Ranganathan et al. discloses generating, using the formation hydrocarbon mobility model and real-time mud gas measurements (well logs), a real-time permeability log for the new well 
Applicant’s remaining arguments have been considered but are traversed in view of the grounds of rejection above.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Nghiem whose telephone number is (571) 272-2277.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached at (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).